Name: Council Regulation (EC) No 3074/94 of 12 December 1994 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (first half of 1995)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade;  foodstuff
 Date Published: nan

 No L 325/6 Official Journal of the European Communities 17. 12. 94 COUNCIL REGULATION (EC) No 3074/94 of 12 December 1994 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (first half of 1995) HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has undertaken, within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 4 % without a levy for a total of 1 500 tonnes of frozen thin skirt of bovine animals falling within CN code 0206 29 91 ; Whereas it is planned, pursuant to the agreements reached during the Uruguay Round of multilateral trade negotiations, due to apply from 1 July 1995, to maintain that quota under the 'current access' arrangements ; whereas, therefore, at this stage the quota should only be opened for the first half of 1995 and for the quantity corresponding to that period of the year, that is 50 % of the 1 500 tonnes available for 1995 ; whereas a quota for the remaining quantity will be opened after the entry into force of and in accordance with the provisions on the application of the abovementioned agreements ; Whereas there should be a guarantee in particular of equal and continuing access by all interested traders within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted ; Whereas, pursuant to Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common orga ­ nization of the market in beef and veal ('), the Commis ­ sion must adopt detailed rules for the application of this Regulation, Article 1 1 . A Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 amounting to a total of 750 tonnes, is hereby opened for the first half of 1995. 2. The common customs tariff duty applicable to the quota mentioned in paragraph 1 shall be 4 % and the levy shall be nil. Article 2 The Commission shall adopt detailed rules for the appli ­ cations of this Regulation in accordance with the proce ­ dure laid down in Article 27 of Regulation (EEC) No 805/68, and in particular : (a) provisions to guarantee the nature of the products, their provenance and origin ; (b) provisions concerning recognition of the document enabling the guarantee referred to in (a) to be verified ; and (c) conditions governing the issue and term of validity of import licences. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1994. For the Council The President J. BORCHERT (') OJ No L 148, 28 . 6. 1968 , p. 24. Regulation as last amended by Regulation (EC) No 1884/94 (OJ No L 197, 30. 7. 1994, p. 27).